Baldwin, J. delivered the opinion of the Court
Field C. J. and Cope, J. concurring.
The points on this appeal are merely technical. They have *77either been decided heretofore or are not of difficulty. The only one we think it necessary to notice is the refusal to permit the non-suit after the jury had retired. Some obscurity possibly exists in the opinion in Hancock Ditch Co. v. Bradford, (13 Cal. 637) in the definition of the word “ trial,” as used in the one hundred and forty-eighth section of the Practice Act; but the expressions used are explained in the subsequent portions of the opinion.
The Practice Act does not give an arbitrary right to become nonsuit after the case has been finally submitted to the jury, though it exists at any time before such final submission and their retirement.
Judgment affirmed.